  Case 3:19-cv-00921-JAG Document 21 Filed 08/21/20 Page 1 of 12 PageID# 67



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


                   Dustin Dyer
                                           Plaintiff       Case No. 3:19-CV-921 (JAG)

                         v.
                                                           OPPOSITION TO DEFENDANTS’
               Shirrellia Smith et al.                     MOTION TO DISMISS
                                         Defendants



       I.       Introduction


       Plaintiff’s complaint asks the Court for one straight-forward request: to uphold his

constitutional right to record government officials in public. On August 7th, 2020, Defendants

moved to dismiss the complaint not on the basis that they did not violate his rights, but on the basis

that there is no remedy available to him. To summarize a 16-page memorandum in a sentence,

Defendants argue that Bivens remedies are not available in the context of TSA abuse, and that even

if they were, qualified immunity would save them because the right to film them was not clearly

established.


       However, for over 200 years, a cornerstone of our jurisprudence has been that “[i]t is a

settled and invariable principle, that every right, when withheld, must have a remedy, and every

injury its proper redress.” Marbury v. Madison, 5 U.S. 137, 147 (1803). For reasons that Plaintiff

will explain below, the Court need not break substantial new ground to afford Plaintiff a remedy,

nor would providing a remedy offend the Supreme Court’s delicate sensibilities regarding

extension of the doctrine of Bivens or its deferential application of qualified immunity.

Defendants’ motion should, therefore, be denied.
    Case 3:19-cv-00921-JAG Document 21 Filed 08/21/20 Page 2 of 12 PageID# 68



        II.    Standard of Review & Factual Allegations


        For the purpose of deciding this motion, Defendants adequately describe the facts presented

in the complaint as well as the standard of review1. Mot. to Dismiss, pp. 1 – 3. Plaintiff will avoid

being repetitive.




        III.   Argument

     A. It Was Clearly Established That Filming Government Officials in Public is a First

        Amendment-Protected Activity


        Over the last decade, the presence of recording devices sitting in the pockets of nearly

every person in the country has become ubiquitous. And, over the last decade, many federal courts

have considered whether the First Amendment provides a right to record public officials doing

their job in public places. At least at the Court of Appeals level, literally every one of them has

concluded the answer is “yes.”


        Defendants have cited several of these decisions. Mot. to Dismiss, p. 12 (citing decisions

of two districts within this circuit as well as the Courts of Appeals for the 1st and 11th Circuits).

Plaintiff will add a few more: Fields v. City of Phila., 862 F.3d 353 (3rd Cir. 2017); Turner v.

Driver, 848 F.3d 678 (5th Cir. 2017); ACLU of Ill. v. Alvarez, 679 F.3d 583 (7th Cir. 2012); Fordyce

v. City of Seattle, 55 F.3d 436 (9th Cir. 1995).




1 Defendants’ description of the standard of review is embedded within a section labeled
“Argument,” subsection I. See Mot. to Dismiss, p. 3.
  Case 3:19-cv-00921-JAG Document 21 Filed 08/21/20 Page 3 of 12 PageID# 69



       Despite the Fourth Circuit not having spoken directly to the matter, district courts within

the circuit have been willing to find that the law was clearly established:


          “That [Plaintiff] had a First Amendment right to record these activities is well-
          supported by relevant caselaw. Indeed, as this Court noted in Garcia v. Montgomery
          Cty., Maryland: "based on the fairest reading of Supreme Court precedent, and the
          great weight of authority from other circuits, it seems fairly well-settled in 2015 that
          there is a First Amendment right to video record police officers as they carry out their
          public duties." Garcia v. Montgomery Cty., Maryland, 145 F. Supp. 3d 492, 509 (D.
          Md. 2015).

Mills v. PPE Casino Resorts Md., LLC, Case No. 15-CV-495, at *11 (D. Md., May 8th, 2017).

This is because in addition to looking to the Fourth Circuit and Supreme Court, the Court “may

look to a consensus of cases of persuasive authority from other jurisdictions.” Haze v. Harrison,

No. 18-7340, at *10, n. 4 (4th Cir., June 8, 2020) (quotations and citations omitted); see also Wilson

v. Layne, 526 U.S. 603 (1999) (origin of “consensus of cases”).


       To recap, the 1st, 3rd, 5th, 7th, 9th, and 11th Circuits have all found a right to record public

officials, as have district courts in this circuit. No circuits have dissented, and all of these circuit

court decisions were made prior to the incident that gave rise to the complaint. Plaintiff submits

that the Court should find both that there is a general right to record public officials in the public

performance of their duties, and that this was clearly established in Virginia in 2019.


       The only additional “wrinkle” is whether it makes a difference that the public official, in

this case, is a TSA screener at a TSA checkpoint. Defendants, in a footnote, write that “[t]here is

good reason to differentiate recording TSA agents in the performance of their national security

duties from the recording of police in public,” but fail to explain what that “good reason” is. First,

Plaintiff notes that the agency itself has no problem with recording at the checkpoints, and

specifically allows it. See “Can I film and take photos at a security checkpoint?” Transp. Sec.
  Case 3:19-cv-00921-JAG Document 21 Filed 08/21/20 Page 4 of 12 PageID# 70



Admin.,        https://www.tsa.gov/travel/frequently-asked-questions/can-i-film-and-take-photos-

security-checkpoint (Retrieved Aug. 21st, 2020) (“TSA does not prohibit photographing,

videotaping or filming at security checkpoints, as long as the screening process is not interfered

with or sensitive information is not revealed.”). If the agency itself doesn’t think there is a reason

to exempt TSA screeners from the general presumption that public officials may be filmed in the

performance of their public duties, why should the Court find otherwise?


       Second, despite Defendants’ continued invocation of “national security” and “split-second

decisions” to drive home the importance of the jobs of TSA screeners, what they neglect is that

the job of a TSA screener is entirely less likely to turn on “split-second decisions” than that of a

police officer making an arrest on a street. We require the police officer to deal with being filmed

while violent individuals are trying to escape or harm them or others, to say the least. This is

literally life-or-death and is a regular occurrence for any officer in an urban setting. TSA, on the

other hand, can pause the screening process and check in with a supervisor if at any point they are

unsure of the situation. With respect to the Third Circuit’s decision in Vanderklok, there are no

“split-second decisions” at the TSA checkpoint. Vanderklok v. United States, 868 F.3d 189, 207

(3rd Cir. 2017). TSA screeners are not tasked with taking down terrorists as they blast their way

through an airport; they are tasked with x-raying bags and sending passengers through metal

detectors.   The Court should not credit any allegation of “split-second” decisions without

testimony and evidence (i.e., not in a Rule 12 motion). And regardless of how important or

expeditious the decisions of TSA need to be, Defendants utterly fail to even attempt to discuss how

having someone filming from 10 feet away would influence those decisions. Defendants cannot

do so without producing evidence, and now is not their opportunity to do so.
    Case 3:19-cv-00921-JAG Document 21 Filed 08/21/20 Page 5 of 12 PageID# 71



     B. Defendants Make No Qualified Immunity Argument As To the Fourth Amendment Claim


        In addition to simply forcing Plaintiff to discontinue his First Amendment-protected

activity – using his cell phone camera to record government officials in the public discharge of

their duties – they forced Plaintiff to use his phone to delete the video, effectively seizing the

phone, the video, and Plaintiff’s person by conscripting him to complete a task without consent.

See Complaint, ¶ 34 (“A reasonable person would have felt, and Dyer did feel, that he was not free

to refuse and that failure to comply would have resulted in additional sanctions, including denial

of access to the sterile area, fine, and/or arrest.”). There is little question that, assuming the facts

alleged in the complaint to be true, Plaintiff makes out a plausible claim for the violation of his

Fourth Amendment rights. Defendant does not even argue that they may have had a right to force

someone to delete a video from their phone, and this would be true even if Plaintiff had no First

Amendment right to create the video in the first place.


        Plaintiff respectfully points out that Defendants specifically cabin their qualified immunity

argument “to the First Amendment Claim.” Mot. to Dismiss, p. 11 (see title for subsection III).

Perhaps this was an oversight, or perhaps it is because it is not even arguable that no reasonable

government official would force someone to delete a video from their phone absent a specific grant

of lawful authority not present here. Either way, even if the Court grants Defendants’ motion as

to qualified immunity, the Fourth Amendment claims survive2.




2 Plaintiff also reminds Defendants that arguments as to new matters may not be initiated in a
reply brief.
  Case 3:19-cv-00921-JAG Document 21 Filed 08/21/20 Page 6 of 12 PageID# 72



   C. An Unlawful Fourth Amendment Seizure by a Federal Officer Is Not a New Context Simply

       Because it Happens At an Airport – But Even If It Was, No Special Factors Counsel

       Hesitation

       The original Bivens case allowed a remedy for Fourth Amendment search/seizure

violations by federal officers, and this continues to be the primary use case for Bivens today.

Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971). Whether the Court should

extend Bivens to the First Amendment is a far trickier question than whether it may hear a Fourth

Amendment Bivens claim against a TSA screener, so Plaintiff begins with the latter.

       The first question before the Court is whether the complaint asks the Court to apply Bivens

to a new context. The Supreme Court explains:


   “The proper test for determining whether a case presents a new Bivens context is as
   follows. If the case is different in a meaningful way from previous Bivens cases decided by
   this Court, then the context is new. Without endeavoring to create an exhaustive list of
   differences that are meaningful enough to make a given context a new one, some examples
   might prove instructive. A case might differ in a meaningful way because of the rank of
   the officers involved; the constitutional right at issue; the generality or specificity of the
   official action; the extent of judicial guidance as to how an officer should respond to the
   problem or emergency to be confronted; the statutory or other legal mandate under which
   the officer was operating; the risk of disruptive intrusion by the Judiciary into the
   functioning of other branches; or the presence of potential special factors that
   previous Bivens cases did not consider.”

Ziglar v. Abbasi, 137 S. Ct. 1843, 1859-60 (2017) (emphasis added). If the Court answers this

question in the negative, the Bivens claim may proceed; otherwise, the Court must take a second

look at “special factors” in order to decide. Id.


       Defendants do not attempt the “new context” analysis required by Ziglar, so Plaintiff will

start the ball rolling. Of the seven examples given in Ziglar, and comparing this case to Bivens,

three of them obviously come down in favor of Plaintiff: the rank of the officers appears to be the

same (low-ranking), the constitutional right is the same (Fourth Amendment search/seizure), the
  Case 3:19-cv-00921-JAG Document 21 Filed 08/21/20 Page 7 of 12 PageID# 73



generality or specificity of the official action is the same (directed specifically at the plaintiffs).

As to the remainder:

   1. TSA does not operate under the exact same “statute or legal mandate” as narcotics officers,

       but then again, neither do FBI agents, parks police, ATF officers, etc., derive their power

       from the exact same statute, yet there is no question Bivens applies to them. The Court

       should consider, more generally, that both narcotics officers searching a home and TSA

       screeners searching bags have something in common: their job is to conduct searches of

       the public pursuant to federal law. And both types of searches can generate similar claims:

       that someone was falsely seized, that someone’s property was destroyed, that something

       that should not have been seized was seized, etc.

   2. Requiring federal employees to respect the constitutional rights of the citizens is not much

       of a “judicial intrusion.” Plaintiff submits that courts ensuring that federal officers don’t

       trample the Bill of Rights is the minimum level that the courts should intrude upon the

       executive branch. It is a natural consequence of the judicial review allowed, and perhaps

       demanded, by Marbury v. Madison.

   3. As discussed in the qualified immunity section supra, there is little question that there was

       insufficient judicial guidance to put a TSA screener on notice that they can’t force people

       to delete videos from their cell phones at the checkpoint. So little that Defendants did not

       even argue it.


       This leaves us with “special factors,” for which Defendants have named a few: 1) that TSA

screening is different from typical policing because of national security implications, 2) that

Congress has not created its own remedy, 3) that it would be impractical for TSA to operate if it

were subject to Bivens liability, and 4) that an alternative remedial structure exists. Mot. to
  Case 3:19-cv-00921-JAG Document 21 Filed 08/21/20 Page 8 of 12 PageID# 74



Dismiss, pp. 7 – 11. It should be noted that it is Defendants’ burden to demonstrate the existence

of these special factors. Carlson, v. Green, 446 U.S. 14, 18 (1980) (“…when defendants

demonstrate…,” emphasis added). Defendants have done little to cite cases showing their

proposed special factors, even if they were true, are actually reasons to counsel hesitation. Cf. Doe

v. Meron, No. 18-2024 (4th Cir., July 3, 2019) (applying Bivens to military counsels hesitation;

applying Bivens extraterritorially counsels hesitation) to Mot. to Dismiss. Notwithstanding,

Plaintiff addresses each of these alleged factors in turn.


       As to the first, TSA screening is not the same as policing, true, but it is unclear why this

means that TSA screeners should be allowed to escape liability for constitutional violations while,

e.g., ATF agents cannot. Both agencies are charged with, perhaps most importantly, making sure

Americans don’t die in explosions. In fact, in this mission, their jobs may overlap. Consider if

both agencies know a person is about to enter an airport with a bomb, but make a mistake as to the

identity of the person. If a TSA screener at a checkpoint conducts an unreasonable search of the

innocent person, they will have no liability, but if an ATF agent entered the checkpoint and got to

the innocent person first, they would be fully liable. That makes no sense. Baggage screening is

not a “national security” matter in the same way as a clandestine CIA operation, a covert military

exercise, a diplomatic effort, etc., where it would actually make sense to hesitate to let a matter air

itself in court. No, TSA screening is a “national security” matter in the same way the ATF trying

to prevent the next Oklahoma City bombing is a national security matter, and they should both be

held liable for their errors in the same way. Given the state of qualified immunity law today, this

is not a massive burden for either agency, as their errors must be manifestly unreasonable before

they will be held liable.
    Case 3:19-cv-00921-JAG Document 21 Filed 08/21/20 Page 9 of 12 PageID# 75



        As to the second, Congress failing to create remedies is the whole reason Bivens exists at

all. This is not a factor counseling hesitation: failure to create a useful remedy is a reason in the

other direction.


        As to the third, Defendants complain that allowing Bivens remedies against TSA screeners

will burden the agency with training TSA employees on constitutional issues. Mot. to Dismiss, p.

10. How this would be a bad thing escapes Plaintiff, but Defendants failed to allege that, let alone

produce evidence of: 1) TSA screeners not already receiving training on constitutional issues3, and

2) that the requirement of any additional training necessary would be overly burdensome.


        And, as to the fourth, Defendants argue that an “alternative remedial structure” exists to

provide Plaintiff some sort of remedy. Mot. to Dismiss, p. 10. They point to the “Travelers

Redress Inquiry Program” (“TRIP”), id., which essentially allows travelers to file complaints about

no-fly list or other problems encountered with TSA. What Defendants fail to note is that TSA has

no duty to even respond to TRIP inquiries, let alone provide any meaningful investigation or due

process. The program does not offer monetary compensation to those making complaints, and the

most a TRIP complaint could possibly generate for Plaintiff is an apology and non-binding promise

to do better next time. TRIP may be useful as an intra-agency challenge to one’s status on the no-

fly list, but it is not useful to remedy a constitutional tort. And, can one imagine if federal law

enforcement set up a similar complaint system, then told the courts that their new “remedial

structure” vitiates the need for Bivens remedies against it? TRIP is simply not a remedy for

Plaintiff in any meaningful way. “The unavailability of monetary damages also demonstrates that




3Plaintiff sincerely hopes that Defendants are not saying these federal officers, empowered to
conduct searches of the public, are entirely untrained as to the Constitution.
 Case 3:19-cv-00921-JAG Document 21 Filed 08/21/20 Page 10 of 12 PageID# 76



the [BOP’s agency complaint process] is an inadequate alternative process.” Callahan v. Fed.

Bureau of Prisons, No. 19-5210, at *16 (6th Cir., July 16, 2020) (Moore, J., dissenting).


       Accordingly, the Court would be reasonable to find that Plaintiff does not present a new

Bivens context with regards to the Fourth Amendment claims. But even if a new context is

presented, the Court must continue to the “special factor” inquiry, and Defendants have presented

no factors that actually counsel hesitation to make the extremely limited extension to Bivens

required to afford some sort of remedy to Plaintiff for his injuries.




       D. A First Amendment Claim May Be a New Bivens Context, But It Is a Worthy One


       The Fourth Circuit, pre-Ziglar, was willing to allow First Amendment Bivens claims

against TSA screeners. Tobey v. Jones, 706 F.3d 379 (4th Cir. 2013). Post-Ziglar, it seems likely

a First Amendment claim would be a “new” Bivens context (despite having proceeded in this

circuit 7 years ago). However, as discussed above, the inquiry does not stop there: the Court must

consider whether there are any special factors counseling hesitation, and, if not, may allow the new

Bivens context to proceed.


       The special factors raised by Defendants as already discussed for the Fourth Amendment

claims are unworthy of counseling hesitation on the First Amendment claims for the same reasons.

The work of TSA screeners is not so unique and special as to be deserving of what functionally

amounts to absolute immunity from tort liability. To be perfectly clear: if the Court refuses to

allow a Bivens claim to proceed here, there is no remedy against TSA screeners for the injuries

sustained by Plaintiff. Defendants concede that the Federal Tort Claims Act did not waive

sovereign immunity for the torts of TSA screeners. Mot. to Dismiss, p. 9. TSA screeners are
 Case 3:19-cv-00921-JAG Document 21 Filed 08/21/20 Page 11 of 12 PageID# 77



certainly not liable under state law for torts committed when acting in furtherance of their official

duties. 28 U.S.C. § 2679(d) (the “Westfall Act”). It is either Bivens or nothing; Bivens or our First

Amendment rights no longer exist in an airport (and probably most other settings involving federal

tortfeasors, as well). The Court should hold that it is appropriate to create a new Bivens context

here because failure to do so would leave Americans holding a right without a remedy.




        E. Attorney’s Fees Are Not A “Claim” Subject to a Rule 12(b)(6) Motion

        To the extent that attorney’s fees or costs may not be allowed, but were asked for in the

complaint, it is not a “claim for relief” subject to Fed. R. Civ. P. Rule 12(b)(6), under which

Defendants’ motion is made. If Plaintiff prevails, surely the Court will give the parties an

opportunity to argue over fees and costs at that time; until then, there is no need to argue the matter.
 Case 3:19-cv-00921-JAG Document 21 Filed 08/21/20 Page 12 of 12 PageID# 78



       IV.     Conclusion


       The Court should decline Defendants’ self-serving invitation to hold that no remedy exists

when TSA screeners abuse their authority at the checkpoint and infringe on the constitutional

rights of travelers. Such a drastic limitation would invite future misconduct, would deprive injured

parties of their day in court, would devalue one of the most precious parts of the Bill of Rights,

and is not compelled by the precedent of the courts above.


       Accordingly, the Court should deny Defendants’ motion to dismiss and order them to

answer the complaint within 21 days of its opinion.




Dated: Richmond, VA                                   Respectfully submitted,

       August 21st, 2020
                                                      _________________/s/_________________
                                                      Jonathan Corbett, Esq.
                                                      Attorney for Plaintiff (Lead Counsel)
                                                      CA Bar #325608 (pro hac vice granted)
                                                      958 N. Western Ave. #765
                                                      Hollywood, CA 90029
                                                      E-mail: jon@corbettrights.com
                                                      Phone: (310) 684-3870
                                                      FAX: (310) 684-3870


                                                      _________________/s/_________________
                                                      Dustin W. Dyer, Esq.
                                                      Pro Se Attorney-Plaintiff (Local Counsel)
                                                      Admitted E.D. Va.
                                                      9071 W. Broad St.
                                                      Henrico, VA 23294
                                                      E-mail: dustin@dyerimmigration.com
                                                      Phone: (804) 377-7247
                                                      FAX: (804) 377-7247
